NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0420-19T2

THOMAS P. DUFFY, JR.,

          Plaintiff-Respondent,

v.

MARIA I. PIERANTOZZI,

     Defendant-Appellant.
_______________________

                    Submitted September 30, 2020 — Decided October 13, 2020

                    Before Judges Haas and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Gloucester County,
                    Docket No. FD-08-0420-09.

                    Maria I. Pierantozzi, appellant pro se.

                    Puff & Cockerill LLC, attorneys for respondent
                    (Christine C. Cockerill, on the brief).

PER CURIAM

          Defendant Maria I. Pierantozzi appeals from portions of an August 15,

2019 order relating to custody, parenting time, and expert fees. We affirm.
      Defendant and plaintiff Thomas P. Duffy, Jr. began a relationship around

2003, which produced a daughter born in 2007, who is now thirteen years of

age. Numerous court orders have been entered in this case; we summarize the

ones relevant to the issues in this appeal.

      In September 2008, plaintiff filed a complaint seeking joint legal custody,

shared parenting time, child support, and other relief.          Defendant filed

responsive pleadings seeking sole legal custody, parenting time, child support,

and other relief. In December 2008, the parties entered into a consent order,

agreeing to joint legal custody, designating defendant the parent of primary

residence and plaintiff the parent of alternate residence, awarding plaintiff

parenting time on alternating weeks from Friday to Sunday, one mid-week

overnight every week, and child support.

      As the parties' daughter matured, plaintiff made an application for more

parenting time in 2013, which resulted in a referral to mediation and entry of a

consent order in May 2013, resolving some of the issues. The parties maintained

their residential and legal custody designations. Regarding the latter, the parties

agreed to "consult with each other regarding major issues affecting the chil d's

health, education and general welfare, with a view to adopting harmonious

policy." They agreed each would have access to information regarding the


                                                                           A-0420-19T2
                                         2
child's health, education, and extracurricular activities, and would notify the

other regarding medical appointments and emergencies. They agreed to "foster

a feeling of love and affection between the child and the other party" and each

would "have reasonable telephone access to the child when they are with the

other parent." The parties agreed each would complete the child's homework

and assignments during his and her respective parenting time and each was

"welcome and encouraged to attend any function, activity, practice or game"

open to parents and to "show respect for[] the other parent at such function s, so

as to maximize the child['s] comfort level and emotional well-being." The order

also required defendant to cooperate and sign the documents necessary to ensure

the child obtained a passport, the party traveling with the child to provide

advance notice of the destination and location of their stay, and for the non-

traveling parent to not unreasonably withhold consent to travel. Defendant also

agreed to provide health insurance for the child.

      The parties could not resolve the issue of parenting time and the court

listed the matter for a plenary hearing. In June 2013, the day of the hearing, the

parties entered into a consent order maintaining the pre-existing parenting time

schedule, but extending the weekend parenting time to an overnight on

Mondays, if the Monday was a holiday. The parties agreed plaintiff's girlfriend


                                                                          A-0420-19T2
                                        3
was authorized to pick up and drop off the child from school and camp. They

agreed no unilateral decisions would be made regarding the child's camp or

"other major decisions" and plaintiff would have the right of first refusal over

work related childcare in the event defendant was required to work.

      In 2017, plaintiff made an application to enforce and increase parenting

time by an overnight during the weekly mid-week parenting time. He certified

that de facto he had been enjoying greater parenting time than set forth in the

court order and that greater parenting time would provide the child with a "stable

and consistent schedule with less back and forth between her two homes."

Plaintiff also certified the child expressed a wish to spend more time with him.

He noted the child, then ten years of age, was a "very mature young lady" and

invited the court to interview her. Plaintiff also alleged defendant violated the

prior court order by informing the child's summer camp that his girlfriend could

not pick her up, violated the right of first refusal, took vacation during his

holiday parenting time, failed to share her vacation itinerary, and violated the

parties' agreement not to disparage the other parent to the child.

      The court scheduled the matter for a plenary hearing and interviewed the

child, however, the parties resolved the dispute in July 2017 and eventually

signed a consent order in December 2017 memorializing their agreement. The


                                                                          A-0420-19T2
                                        4
parties agreed to an equal shared parenting plan whereby defendant had every

Monday and Tuesday, plaintiff every Wednesday and Thursday, and the parties

alternated the weekends from Friday to Monday with "[e]ach parent's Friday

attached to his or her own weekend, [as] that parent's custodial day." The parties

agreed holiday parenting time "take[s] precedence over all other parenting

time[,] [v]acations take next precedence, and then regular parenting time." The

consent order confirmed the parties' mutual obligation to provide each other with

travel and vacation itineraries in advance and would cooperate to renew the

child's passport when it expired. The parties agreed "the child shall participate

in activities that she is interested in, i.e. [f]all [s]occer 2017."

      In May 2018, plaintiff filed an enforcement motion and also sought

modification of custody designating him as the parent of primary residence.

Defendant opposed the motion and sought an increase in child support. Plaintiff

certified defendant took the child out of state for a vacation without informing

him and he could not reach the child on her cell phone. He stated the child

contacted him and informed him she was in Las Vegas, Nevada, where

defendant's boyfriend resided at the time. Plaintiff certified the child's number

was blocked and defendant

             refused to answer her phone or otherwise communicate
             with me. . . . I asked the local Nevada police

                                                                          A-0420-19T2
                                           5
            department to conduct a well visit at . . . [d]efendant's
            boyfriend's home . . . [and] [o]nly after this did . . .
            [d]efendant communicate with me. However, she
            would not tell me anything other than [our daughter]
            was with her, and that she was fine. [She] would not
            tell me where [our daughter] would be, nor would she
            tell me when [our daughter] would be back in New
            Jersey.

Plaintiff certified the child did not return to school the following Monday and

when his attorney wrote to defendant seeking assurances of the child's return,

there was no response. Plaintiff also certified defendant controlled his telephone

contact with the child by requiring him to communicate through defendant and

requiring the conversations to occur over the speaker. He claimed defendant

refused the daughter's request to unblock plaintiff's number.

      Plaintiff's certification stated he was seeking primary residential custody

"due to . . . [d]efendant's continual, repeated and unrepentant violations of our

joint legal custody, telephonic access and parenting time [o]rders." Plaintiff's

certification relayed the daughter's desire to reside with him and her "reports

that he[r] mother's moods are disturbing to her and that she constantly

badmouths both myself, my family and [my girlfriend], who has been part of

our household for years. [Our daughter] does not like this situation and she

wants it to stop. It won't stop, so she wants to be removed from it." Plaintiff



                                                                          A-0420-19T2
                                        6
asked the court to interview the child because "[t]he negativity extends to the

[d]efendant texting nasty things [to the child], which is very upsetting to her."

      Plaintiff's certification also alleged defendant deprived him of parenting

time on Mondays which were holidays, scheduled her vacation during his

holiday parenting time, and "took all of [his] regular parenting time days during

the entire Christmas break including [his] New Year's Eve [h]oliday time."

Plaintiff certified defendant unilaterally executed a contract for the daughter's

orthodonture without his input or consent, depriving him of a second

consultation or the ability to investigate "a more financially reasonable

treatment plan." He also certified defendant failed to take the child to her fall

2017 soccer practices and games which occurred during her parenting time. As

a result, he claimed the child's "confidence was shaken, given the fact that she

did not have the benefit of full time participation" with her team.

      Plaintiff certified defendant removed the child from her elementary school

in Pitman to spend part of the day at St. Rose of Lima, a school defendant

intended the parties' daughter to attend the following school year without notice.

He stated: "The only reason I found out is because the Pitman elementary school

notified me. When I asked [our daughter] about it, she was terrified that her

mother would assume that [she] told me." Plaintiff also claimed defendant, who


                                                                          A-0420-19T2
                                        7
served as room parent and yearbook aide, used her position to remove his email

from school notifications and email groups, requiring him to seek assistance

from the principal to be reinstated.

      Plaintiff also certified defendant planned another trip to Las Vegas

without informing him. However, the parties' daughter was sick and could not

make the trip. According to plaintiff, defendant would not permit him to speak

with the child to find out her condition and plaintiff only learned about the trip

after the fact from their daughter. He also certified the parties' daughter did not

enjoy the trips because defendant would leave her in a "Kids Quest" room inside

the casino while defendant visited with her boyfriend.

      In October 2018, the court executed an order for a plenary hearing,

ordered the parties to attend co-parenting therapy, and ordered a custody

evaluation which plaintiff was required to fund, subject to a final allocation.

The court also ordered the child would participate in soccer, her telephone would

be unblocked, and restrained defendant from traveling with her to Las Vegas.

      A four-day plenary hearing occurred. On the first day, the trial judge

interviewed the parties' daughter, who would turn twelve one week later and

attended the Pitman Middle School. The child told the trial judge she preferred

to spend more time with plaintiff because there were "[m]ore positives going to


                                                                           A-0420-19T2
                                        8
that side. That's why I choose [d]ad's." When the judge asked her abou t

defendant's involvement in soccer, the child said her mother sometimes came to

see her play and she felt "[i]t's like a grudge taking me to soccer." She stated

defendant never attended her dance activities. On the other hand, she stated

plaintiff took her to soccer, tennis, and dance, and attended her recitals.

      The child stated her relationship with defendant was not the "best"

because "we get into fights a lot just about random things" and "[m]om yells at

me sometimes." Conversely, she described her relationship with plaintiff as

"really good." She explained the environment at plaintiff's home was better

because she receives help with homework from plaintiff and his girlfriend and

because there was not much to do at defendant's home as opposed to plaintiff's.

When the judge pointed out that plaintiff resided in a single-family home and

defendant resided in an apartment and that the child's room was larger at

plaintiff's home, the child said the amenities "ha[d] nothing to do with anything."

      The parties' daughter told the judge she did not enjoy the trips to Las

Vegas because "there was nothing to do" and explained she was put in "Kids

Quest" while defendant and her boyfriend enjoyed the casino. She explained

the trips to Las Vegas "sometimes [occurred] during the school year and [she]

hate[d] missing school." She also stated defendant took her to San Diego,


                                                                              A-0420-19T2
                                        9
California to visit defendant's boyfriend without telling plaintiff where they

were. Although the parties' daughter told plaintiff where she was, she stated:

"Around my [m]om, I always get scared to call my [d]ad." Regarding telephone

communication generally, she explained she has one telephone in each parent's

home because "at my [m]om's if I ever bring my phone, she always tries to . . .

snoop through it and . . . look and get all my passwords to everything."

      Ultimately, the parties' daughter expressed her preference for residing

with plaintiff stating: "I feel like it's more of a positive environment at my

[d]ad's house. And it feels like a family. . . . I would rather spend the whole

week at my [d]ad's house and alternate weekends."

      The trial judge also heard testimony from the court-appointed custody

evaluator, plaintiff, plaintiff's girlfriend, defendant, and defendant's custody

expert.

      The court-appointed expert testified he reviewed all of the discovery, the

daughter's school records, a letter from her pediatrician, and a former court-

appointed co-parenting counselor. The expert: conducted clinical interviews of

the parties; conducted psychological testing of the parties, namely, the Millon

Clinical Multiaxial Inventory (MCMI), Rotter Sentence Completion Test

(RSCT), and the Parenting Stress Index Test (PSIT); interviewed plaintiff's


                                                                           A-0420-19T2
                                      10
girlfriend; and solicited collateral information. In all, he testified he spent fifty

hours to produce his report.

      The expert testified plaintiff was "sincerely concerned about his

daughter's welfare . . . [and] identified issues that he felt were not in his

daughter's best interests . . . ." He testified plaintiff passed the MCMI, which

measures character, personality traits, and general adjustment with "flying

colors." The expert explained the RSCT is a projective test designed to express

feelings on paper. Plaintiff's results evidenced he was "very family-oriented.

He's happy with his family. He has a good balance between work and play. He

is disciplined.   He's a high-achiever."      The PSIT measures parenting and

character deficits, how a parent feels about his or her relationship with their

child, and whether the child has any deficits that interfere with the parent's

ability to relate to the child. Plaintiff's results revealed he had "a very good

relationship with [the parties' daughter] . . . he's doing a good job and the child

has no deficits that would make it difficult . . . for him to parent her."

      The expert interviewed the child several times with each parent and

individually, for a period totaling two and one-half hours. He noted although

the child "is an [eleven and a half] year old . . . she really acts much older. She's




                                                                             A-0420-19T2
                                        11
very smart, she's very mature, she's very sweet and she says what's on her mind."

He concluded she was thriving in plaintiff's home because

            [i]t's very organized. The significant other takes her to
            school in the morning, picks her up from school, takes
            her to activities on his days. She has a plethora of
            extracurricular activities. She loves what she does.
            She's had a part in choosing what she does. She's an
            excellent student.

                   ....

            . . . She is encouraged to speak her mind and to share
            her feelings about things . . . .

The expert concluded plaintiff's home was conducive to the child's positive

development, self-esteem, individuality, and independence.

      The expert testified defendant was guarded, suspicious, defensive,

anxious, and paranoid "that [plaintiff was] constantly pursuing her and

victimizing her. . . . [Defendant] sees the dad and [his girlfriend] as her enemies

and she tells that to the kid . . . ." He concluded defendant's concerns were

unfounded because plaintiff "wants his child to have a good relationship with

her mother because he knows that's best for the child[,]" and defendant failed to

corroborate her claims. Based on the clinical interview, the expert concluded

defendant's "focus really was [on] defending herself" rather than focusing on the

child's needs. He stated: "I don't think[] she listens carefully to what the child


                                                                           A-0420-19T2
                                       12
really wants." As examples, the expert noted defendant did not want the child

to play soccer even though the child wanted to and instead told the child she

could do gymnastics, a sport in which the child had no interest. The expert noted

defendant compelled the child to attend CCD 1 classes and attempted to instill

the child with improper notions, allegedly based on religion. The expert stated:

"[Defendant] takes interpretations out of context, as to what church teachings

are. So she says, for example, to the child, . . . that she'll never see her father

after he dies because the father will go to hell and she will go to heaven."

        The expert addressed defendant's performance on the psychological

testing and concluded they showed she was "a troubled lady . . . she is very

unsettled, has a lot of anger, is still very hurt and angry that [plaintiff] and she

broke up ten years ago. She basically wishes he would disappear and . . . I think,

[it] makes her depressed." The expert noted his conclusions were supported by

the child who reported her "mother's moods are very unpredictable. She doesn't

know which mother she's going to see when she goes to the house. Sometimes

her mother is very happy and joyous and euphoric and other times, she's

depressed and walks around the house crying and stays in bed." According to

the child, the environment in defendant's home was "morose . . . there's not a lot


1
    Confraternity of Christian Doctrine.
                                                                            A-0420-19T2
                                        13
of communication . . . [defendant] is on the computer most of the time . . . [she]

yells a lot . . . [and] really doesn't cook[ or] clean" which the expert concluded

would "suppress" the child's development and harm her.

      The expert's collateral contacts with the co-parenting counselor also

corroborated his conclusions. The counselor reported plaintiff was a "straight

shooter. He says what he feels and he's accurate. [However, the counselor

reported defendant] distorts things for her own purposes, that she's somewhat

paranoid and passive-aggressive."      The expert opined defendant's behavior

would make the child very anxious and lead to clashes with defendant which

would worsen over time.

      The expert concluded plaintiff should be designated the parent of primary

residence. Contrary to the child's wishes to see defendant every other weekend,

the expert instead opined plaintiff should have one more day or three overnights

during the school week and the parties should alternate weekends.                He

recommended the parties notify each other by the beginning of May of the

vacation weeks they intend to take and the court include clear language

regarding the daughter's passport to minimize the historical conflicts the part ies

have had. The expert recommended the non-custodial parent have telephone

contact with the child once per day. He recommended defendant have individual


                                                                           A-0420-19T2
                                       14
therapy before she and the daughter entered therapy.           He explained the

individual therapy was a prerequisite because defendant was "in denial . . . [and]

stultifies this kid. She doesn't hear what she has to say and she has to stop and

take stock of herself and understand that she is shooting herself in the foot."

      Plaintiff's testimony was largely consistent with his certification in

explaining the reasons why he sought primary residential custody. He explained

in detail defendant's numerous violations of the custody and parenting time

provisions and its adverse effects on the child.

      He testified how defendant's refusal to support the child's athletics

impacted her confidence and how defendant's unilateral scheduling of

orthodontic treatment and failure to inform plaintiff she had lost her medical

insurance placed the child's health at risk. Regarding the medical insurance,

plaintiff recounted that defendant would not let him insure the child even though

it came at no cost to defendant. Plaintiff explained how defendant blocked him

and his girlfriend from the daughter's phone and the child "was distraught about

it [because] we went from no communication, then to text blocking, then to

hiding her phone and then to intimidating her every time she tried to contact

me." He also explained how defendant failed to inform him or discuss with him

the child's enrollment in CCD or share information about the program. He also


                                                                           A-0420-19T2
                                       15
how defendant blamed the child for ruining her vacation when she was too sick

to travel to Las Vegas.

      Plaintiff testified he wanted to add Tuesday as an additional overnight to

give the child consistency and stability during the week to continue to excel in

school and in her activities. He noted the child began to earn straight As only

after the parties switched to an equal shared parenting plan.

      Plaintiff's girlfriend testified and corroborated both the court-appointed

expert's conclusions and plaintiff's testimony. She noted the child did not want

to complete her assignments at defendant's house because defendant refused to

buy her supplies and does not take the time to show her how to complete the

assignments.     Plaintiff's girlfriend recounted how the child became upset

recalling unflattering comments defendant and her boyfriend made about

plaintiff's girlfriend.   She stated the child was afraid to ask defendant for

supplies for a school party because defendant was telling her "that they're poor,

they don't have any money. Your dad needs to give me more money." The child

said she was scared because "[h]er mom yells a lot and . . . makes her eyes real

big and wide and it just scares her."

      Defendant testified consistent with her certification in opposition to

plaintiff's motion. She claimed she agreed to the equal shared parenting plan


                                                                         A-0420-19T2
                                        16
under duress because otherwise she would be responsible to pay plaintiff's

attorneys fees. Defendant denied plaintiff's claims that she had violated the

2017 consent order.      Although she claimed there had been no change in

circumstances since entry of the order to warrant another modification of

custody or parenting time, she testified that the child's behavior and defendant's

relationship with plaintiff worsened since the advent of the shared parenting

arrangement. She denied she and the child needed therapy asserting instead that

the child's behavior was driven by her relationship with her father and his

girlfriend stating: "For those moments where it's all three of us together, she has

acted more where she needs to be divisive. She needs to show [plaintiff and his

girlfriend] that she is all for them and that she'll run away from me." She

claimed plaintiff's reason for seeking primary residential custody was to prevent

her from an intrastate move.

      Defendant claimed she obtained a separate phone for the child because

"there was tracking information on the [phone] . . . [and she] felt it better to not

have [plaintiff and his girlfriend] use this tool for whatever tracking and [the

child] could have a phone at [defendant's] house to use." Defendant did not deny

that she compelled plaintiff to communicate with the child through her. She

testified she told plaintiff "if you want to talk to her, let me know. If I want to


                                                                            A-0420-19T2
                                        17
talk to her, I'll let you know." Defendant claimed the trips to see her boyfriend

were vacations and described the activities she and the child did together and

activities she had the child do alone.

      Defendant adduced testimony from her expert who indicated he was

retained to review the court-appointed expert's report. Defendant's expert did

no independent testing of his own. Although he criticized the court-appointed

expert for not furnishing the numeric MCMI test results, defendant's expert

stated he does not administer the MCMI to measure parenting. He also testified

he does not administer the RSCT because it subjective, but claimed the PSI test

was reliable and showed both parties were doing well raising the child.

Defendant's expert also noted the court-appointed expert did not perform a home

visit and also denied defendant needed therapy, claiming the court-appointed

expert's recommendation for individual therapy for defendant was because she

took the parties' daughter to church.

      Defendant's expert opined the child was not old enough to express her

views on custody. He stated: "I mean it's my understanding that – I could be

wrong with this, . . . the child must be [fourteen] for the [c]ourt to really

seriously take – for them to have a voice with the [c]ourt?" He also stated: "I'm

not going to disagree with [the court-appointed expert] that . . . [the child] has a


                                                                            A-0420-19T2
                                         18
better time and receives more attention with [defendant and his girlfriend]"

however, he opined reducing parenting time worsens the relationship with the

disfavored parent because the child would think the following:

              We went to [c]ourt. I talked to the [j]udge. The [j]udge
              considered it. Mommy is the bad mommy. . . . And
              everything that daddy has been doing -- yeah, that's the
              kind of parenting that I'm entitled to and from now on
              when mommy does not measure up to that, she's
              continuing to be a bad mommy. . . . And I'm going to
              run to daddy and maybe we can even take more time
              away from mommy.

              You know that's a hypothetical. I can't prove it, but
              that's what I typically see occurring, that the research
              indicates that the more time a child spends with a
              parent, the closer they get.

On cross-examination he conceded he could not say whether the court-appointed

expert's recommendations were appropriate because he did not perform an

evaluation.

      The trial judge rendered an oral opinion in which he addressed every

statutory custody factor and the relief sought by the parties. Regarding the

statutory factors, he noted the parties lived ten minutes apart and their job

responsibilities and stability of home environment were not determinative of the

custody dispute. He also found the statutory factors regarding the child's safety,




                                                                          A-0420-19T2
                                        19
the parties' safety vis-à-vis one another, the parties' willingness to accept

custody or parental fitness were not dispositive.

      Regarding defendant's expert the judge stated:

            He interviewed no one. He in essence gave a rather
            interesting account of his views of parenting, . . .
            parenting styles, [and] his views on input. He made
            some suggestions which were not supported factually.
            He wasn't here to hear the facts.

                  ....

                   He critiqued [the court-appointed expert's] report
            insofar as the . . . utilization of test[ing] . . . , but
            basically he had no dispute at with [the expert's] report
            . . . . I find it interesting to know with respect to
            [defendant's expert's] conclusions, . . . and I'm not sure
            that they were factual conclusions at all in the context
            of this case, insofar as he was missing information.

            . . . [H]is conclusions were generalizations as opposed
            to specifics that could be applied in this particular case.

            . . . I didn't think [defendant's expert] was well
            acquainted with the fact that these folks have been at
            this for over a decade. . . .

                  He also spoke in terms of punishment with
            respect to an adjustment in parenting time or the
            designation of parent of primary residence. This
            [c]ourt does not perceive an alteration to be
            punishment. This [c]ourt's concern is primarily with
            the best interest of the child. . . .




                                                                          A-0420-19T2
                                       20
      Referencing his interview of the child, the judge concluded as follows:

"She clearly loves everybody. She's perfectly happy with the situation with

respect to her comfort level as to the emotional attachment. It's the emotional

detachment that this [c]ourt's [concerned with] because there have been patterns

of noncompliance. I don't perceive a change in parenting time to be undermining

parental rights."

      The judge found the court-appointed expert's conclusions "very consistent

with respect to the results of his objective tests and their overlay with respect to

his analysis of each of the parties." Referencing the parties' testimony, the judge

stated: "I found [the court-appointed expert's] behavioral observations were

consistent with the results of the objective tests and, frankly, they were

consistent with my observations in court and my evaluation of credibility."

      The judge concluded plaintiff's testimony was "sincere and forthcoming

. . . [and] credible and believable . . . . I didn't get the sense either from talking

to [plaintiff] or . . . [the child] . . . that it was whatever [the child] wanted

goes. . . . The impression I got . . . was that [the child] had input." The judge

found plaintiff's girlfriend credible stating: "I never got the impression that she

was attempting to substitute herself for [defendant]." Conversely, the judge

found defendant's testimony inconsistent, which he "found had to do with her


                                                                              A-0420-19T2
                                         21
attempt . . . to put herself in a better light with respect to explaining away some

of the things she had done with respect to any noncompliance with orders,

noncompliance with things that should have been resolved in a family

discussion."

      The judge concluded plaintiff was more attuned to the child's emotional

needs because "[s]he got input at [plaintiff's] house [and] didn't get any input at

[defendant's] house[.]" He stated: "I'm convinced that something else is going

on with [defendant] . . . mostly relating around the parenting issues and her

relationship with [plaintiff] and [his girlfriend]."

      The judge concluded the statutory factor addressing the time each parent

enjoyed with the child previously did not control because the fact that defendant

had equal time with the child did not prove it was quality time. The judge

concluded the parties' daughter was mature, bright, and "knows her own mind."

"She wants to spend more time [plaintiff] and [his girlfriend], not because she

doesn't like [defendant], but because there are some things about that family

dynamic that she enjoys."

      The judge found the evidence established plaintiff's claims that defendant

failed to take the child to her extracurricular activities and had deprived her of

relationships with other children and the ability to make new acquaintances. He


                                                                           A-0420-19T2
                                        22
concluded defendant incorrectly believed that as parent of primary residence she

could change her address without giving plaintiff notice and that "[t]he CCD

situation . . . was so egregious" because she failed to provide plaintiff with "any

information whatsoever . . . ." He found defendant failed to inform plaintiff

"about the orthodontist until the [eleventh] hour and then when [plaintiff] finally

finds out [defendant] already signed the contract . . . [was] [a]bsolutely

outrageous conduct."

      Concluding the statutory factors preponderated in plaintiff's favor, the

judge designated him parent of primary residence and continued joint legal

custody. The judge gave plaintiff primary decision-making authority regarding

the child's activities and medical appointments, requiring plaintiff to provide

defendant with forty-five days' notice. The judge ordered each party could have

three weeks of vacation, required the parties to give each other forty-five days'

notice for vacations, and to provide itineraries to the non-vacationing parent.

The judge ordered parenting time on alternating weeks from Wednesday unt il

Monday morning, noting "I do this not to cut down on time, but to perpetuate

quality time. . . . This formulation will give everybody a full weekend. It will

give [the child] a week and a half in one place to do her homework. She talked

about scrambling . . . getting homework done on Monday and Tuesday . . . ."


                                                                           A-0420-19T2
                                       23
      The judge ordered defendant to sign the child's passport renewal form and

plaintiff to hold the passport. He ordered the child to remain in the Pitman

schools and plaintiff to pay the tuition if it is required. He also ordered the child

to have a telephone provided by plaintiff and neither party would block the

child's phone, including as a means of disciplining her. The judge ordered the

parties to continue using a co-parenting application they had been utilizing as a

form of communication, scheduling, and document sharing.

      The judge gave the parties five days to submit certifications for counsel

fees and ultimately decided each party would bear his and her own fees,

respectively. However, the judge ordered defendant bear $7500 of the court -

appointed expert's total fees of $22,500, allowing her to pay $3500 within thirty

days and the remaining $3500 within sixty days.

      Defendant raises the following points on appeal:

             I. A CHANGE IN CUSTODY REQUIRES A
             SIGNIFICANT CHANGE IN CIRCUMSTANCE.

             II. THE COURT MUST CONSIDER THE BEST
             INTERESTS OF THE CHILD.

             III. JOINT LEGAL CUSTODY INCLUDES
             PROVISIONS FOR CONSULTATION BETWEEN
             THE PARENTS IN MAKING MAJOR DECISIONS
             REGARDING          THE       CHILD'S  HEALTH,
             EDUCATION, AND GENERAL WELFARE. (The
             legal argument was not raised below.)

                                                                             A-0420-19T2
                                        24
            IV. THE COURT HAS SPECIFIC GUIDELINES
            REGARDING THE QUALIFICATIONS OF EXPERT
            REPORTS. (The legal argument was not raised below.)

            V. THE COURT SHOULD CONSIDER ALL
            FACTORS IN [RULE] 5:3-5(C) FOR THE AWARD
            OF EXPERT FEES. (The legal argument was not
            raised below.)

In her reply brief, defendant raises the following additional points:

            I. THE COURT IS REQUIRED TO DISCUSS THE
            SUPPORT FOR ITS DECISION TO AWARD
            EXPERT FEES.

            II. THE COURT SHOULD NOT OVER-EMPHASIZE
            THE MATERIAL HAPPINESS OF THE CHILD
            WHEN DETERMINING THE WELFARE OF THE
            CHILD.

      An appellate court's scope of review of the Family Part's factfinding

function is limited. N.J. Div. of Youth & Family Servs. v. L.J.D., 428 N.J.

Super. 451, 476 (App. Div. 2012). Factual findings "are binding on appeal when

supported by adequate, substantial, credible evidence." O'Connor v. O'Connor,

349 N.J. Super. 381, 400-01 (App. Div. 2012) (citing Cesare v. Cesare, 154 N.J.
394, 411-12 (1998)). "Because of the family courts' special jurisdiction and

expertise in family matters, appellate courts should accord deference to family

court factfinding[,]" and the conclusions that flow logically from those findings

of fact. Cesare, 154 N.J. at 413. "Although we defer to the trial court's findings

                                                                          A-0420-19T2
                                       25
of fact, especially when credibility determinations are involved, we do not defer

on questions of law." N.J. Div. of Youth & Family Servs. v. V.T., 423 N.J.

Super. 320, 330 (App. Div. 2011) (citing N.J. Div. of Youth & Family Servs. v.

R.L., 388 N.J. Super. 81, 88-89 (App. Div. 2006)).

                    In custody cases, it is well settled that the court's
            primary consideration is the best interests of the
            children. . . . The court must focus on the "safety,
            happiness, physical, mental and moral welfare" of the
            children. Fantony v. Fantony, 21 N.J. 525, 536 (1956).
            See also P.T. v. M.S., 325 N.J. Super. 193, 215 (App.
            Div. 1999) ("In issues of custody and visitation '[t]he
            question is always what is in the best interests of the
            children, no matter what the parties have agreed
            to.'"). . . . Custody issues are resolved using a best
            interests analysis that gives weight to the factors set
            forth in N.J.S.A. 9:2-4(c).

            [Hand v. Hand, 391 N.J. Super. 102, 105 (App. Div.
            2007) (citations omitted) (emphasis added).]

Moreover, Rule 5:3-7(a)(6) authorizes a court to modify custody upon finding a

violation of a custody or parenting time order as long as the modification is in

the best interest of the child and the court applies the N.J.S.A. 9:2-4(c) factors.

A.J. v. R.J., 461 N.J. Super. 173, 181-82 (App. Div. 2019).

      We reject the arguments raised in points I and II of defendant's brief that

there was no change in circumstances affecting the child's welfare because

custody had only recently been modified, the child was excelling in school, and


                                                                            A-0420-19T2
                                        26
the child raised no concerns regarding her welfare during her interview with the

judge. The record is evident that despite the December 2017 consent order,

defendant violated the order in ways which impacted the child's welfare and

plaintiff's ability to co-parent. Moreover, the child's grades improved because

of plaintiff's increased custodial role and the expert and fact testimony supported

the judge's conclusion designating plaintiff as the primary residence would

enhance the child's stability.

      Our Supreme Court has stated: "Joint legal custody, meaning the 'authority

and responsibility for making "major" decisions regarding the child's welfare,'

is often shared post-[separation] by both parents. Joint legal custody provides

rights and responsibilities to custodial parents, but it also confers rights with

less significant responsibilities to non-custodial parents." Pascale v. Pascale,

140 N.J. 583, 596 (1995) (citation omitted).

            In cases of . . . joint legal custody, the roles that both
            parents play in their children's lives differ depending on
            their custodial functions. . . .

                  Although both . . . [legal and physical custody]
            create responsibility over children of [separated
            parents], the primary caretaker has the greater physical
            and emotional role.

            [Id. at 597-98.]



                                                                           A-0420-19T2
                                       27
The Court stated: "[T]he many tasks that make one parent the primary, rather

than secondary, caretaker [include]: . . . purchasing, cleaning, and caring for

clothes; medical care, including nursing and general trips to physicians;

arranging for social interaction among peers; . . . disciplining; and educating the

child . . . ." Id. at 598-99.

      Contrary to defendant's argument in Point III, the trial judge did not strip

her of rights as a joint legal custodian.     The judge adhered to Pascale by

designating plaintiff the primary residential parent and vesting him with primary

decision making authority, but also requiring he provide ample notice to

defendant to enable her participation or to file a motion in opposition.

      N.J.S.A. 9:2-4(c) requires the trial judge to consider "the preference of the

child [regarding custody] when of sufficient age and capacity to reason so as to

form an intelligent decision . . . ." In Lavene v. Lavene, 148 N.J. Super. 267,

278 (App. Div. 1977), we reversed a custody determination where it was not

apparent the trial judge interviewed the parties' eight and one-half year-old

child. We stated:

             While a child of that age would clearly lack the
             maturity and judgment to make a dispositive statement
             of custodial preference, nevertheless it is our view that
             her preference and the reasons therefor, if she wished
             to express them, ought to be a factor which the court
             should consider along with all of the other relevant

                                                                           A-0420-19T2
                                       28
            factors. The age of the child certainly affects the
            quantum of weight that his or her preference should be
            accorded, but unless the trial judge expressly finds as a
            result of its interview either that the child lacks capacity
            to form an intelligent preference or that the child does
            not wish to express a preference, the child should be
            afforded the opportunity to make her views known. We
            would think that any child of school age, absent the
            express findings we have indicated, should have that
            opportunity and that the judge would be assisted
            thereby.

            [Id. at 271-72 (emphasis added).]

      We reject the argument raised in Point II of defendant's reply brief, which

echoes the claims made by her expert at trial asserting the judge placed too much

emphasis on the preferences of the parties' daughter in deciding custody.

Plaintiff, his girlfriend, the court-appointed expert, and the judge after

interviewing the child, all recognized the child was mature for her age.

Defendant's argument regarding the child's ability to express a preference and

the weight to be given it is unsupported by the facts or the law. Her expert

espoused a rule that had no scientific or legal basis. Notwithstanding, the child's

preference for custody was not adopted by the trial judge.           In designating

plaintiff the parent of primary residence and awarding him an additional

overnight, the judge gave appropriate weight to the child's preference citing the




                                                                            A-0420-19T2
                                       29
conflicts she endured with defendant relating to schoolwork, extracurricular

activities, and defendant making unilateral travel plans.

      In Point IV of defendant's brief, she argues plaintiff's expert offered a net

opinion lacking in facts and data, conducted no home visit, and testified beyond

his report. These arguments lack sufficient merit to warrant discussion in a

written opinion.    R. 2:11-3(e)(1)(E).       We add only that the parties' living

circumstances were not a factor in the modification of custody in the expert's

recommendation, the judge's determination, or in the child's view.

      Finally, we reject the arguments raised in Point V of defendant's initial

brief and Point I of her reply brief alleging the expert fee award was in error.

The court has broad authority to make an award of expert fees. N.J.S.A. 2A:34-

23. Rule 5:3-3(i) states: "When the court appoints a . . . mental health . . . expert

. . . pursuant to [Rule] 5:3-3(b), . . . the court may direct who shall pay the cost

of such . . . report." "Paragraph (i) of the rule leaves to the court's discretion the

issue of payment of the court-appointed expert's fees." Pressler & Verniero,

Current N.J. Court Rules, cmt. 4 on R. 5:3-3(i) (2017).

      Although plaintiff out earned defendant, the parties stipulated defendant's

earnings were $70,000 per year. Given the circumstances, the reasonableness

of the parties' positions, the outcome of the trial, and defendant's ability to retain


                                                                              A-0420-19T2
                                         30
her own expert, requiring defendant to bear one-third of the court-appointed

expert's fees was not an abuse of discretion.

      Affirmed.




                                                                     A-0420-19T2
                                      31